UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15991 AIRTRAN HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 58-2189551 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9955 AirTran Boulevard, Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (407)318-5600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o N/A x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer in Rule12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of shares of Common Stock outstanding as of the close of business on April 19, 2010: 135,256,386 par value $0.001 AIRTRAN HOLDINGS, INC. Form10-Q For the Quarter Ended March 31, 2010 TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Condensed Consolidated Statements of Operations – Three months ended March 31, 2010 and 2009 1 Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Cash Flows – Three months ended March 31, 2010 and 2009 4 Condensed Consolidated Statement of Stockholders’ Equity – Three months ended March 31, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4. Controls and Procedures 39 PARTII.OTHER INFORMATION Item1. Legal Proceedings 40 Item1A. Risk Factors 40 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item3. Defaults Upon Senior Securities 40 Item4. Submission of Matters to a Vote of Security Holders 41 Item5. Other Information 41 Item6. Exhibits 41 Signatures Exhibit Listing Ex – 3.1 (Exhibit 3.1 Articles of Incorporation) Ex – 3.2 (Exhibit 3.2 Bylaws, As Amended and Restated on February 23, 2010) Ex – 31.1 (Exhibit 31.1 CEO Certification) Ex – 31.2 (Exhibit 31.2 CFO Certification) Ex – 32.1 (Exhibit 32.1 CEO and CFO Certifications) AirTran Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Operating Revenues: Passenger $ $ Other Total operating revenues Operating Expenses: Aircraft fuel Salaries, wages and benefits Aircraft rent Maintenance, materials and repairs Distribution Landing fees and other rents Aircraft insurance and security services Marketing and advertising Depreciation and amortization Loss on disposition of assets — Other operating Total operating expenses Operating Income Other (Income) Expense: Interest income ) ) Interest expense Capitalized interest ) ) Net gains on derivative financial instruments ) ) (Gain) on extinguishment of debt — ) Other (income) expense, net Income (Loss) Before Income Taxes ) Income tax expense (benefit) — — Net Income (Loss) $ ) $ Earnings (Loss) Per Common Share: Basic $ ) $ Diluted $ ) $ Weighted-Average Shares Outstanding: Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 1 AirTran Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands) March 31, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments — Restricted cash Accounts receivable, net Spare parts, materials and supplies, net Prepaid and stored fuel Derivative financial instruments Prepaid expenses and other current assets Deferred income taxes Total current assets Property and Equipment: Flight equipment Less: Accumulated depreciation and amortization ) ) Purchase deposits for flight equipment Other property and equipment Less: Accumulated depreciation and amortization ) ) Total property and equipment Other Assets: Trademarks and trade names Debt issuance costs Prepaid aircraft rent Derivative financial instruments Other assets Total Assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 AirTran Holdings, Inc. Condensed Consolidated Balance Sheets (Continued) (In thousands) March 31, 2010 December 31, 2009 (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other liabilities Air traffic liability Derivative financial instruments Current maturities of capital lease obligations Borrowing under revolving line of credit — Current maturities of long-term debt Total current liabilities Long-term capital lease obligations 14,806 Long-term debt Other liabilities Deferred income taxes Derivative financial instruments Commitments and Contingencies Stockholders' Equity: Preferred stock — — Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 AirTran Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cashprovided by (used for) operating activities: Depreciation and amortization Amortization of deferred gains from sales/leaseback of aircraft ) ) Amortization of debt discount Provisions for uncollectible accounts Loss on asset dispositions Gain on debt extinguishment — ) Other Changes in certain assets and liabilities: Restricted cash ) ) Derivative financial instruments ) ) Accounts receivable ) ) Spare parts, materials and supplies ) Prepaid and stored fuel Deposits held by counterparties to derivative financial instruments — Prepaid aircraft rent Other assets ) ) Accounts payable, accrued and other liabilities ) Air traffic liability Net cash provided by operating activities Investing activities: Sale of available-for-sale securities Purchases of property and equipment ) ) Payment of aircraft purchase deposits ) — Other — Net cash provided by (used for) investing activities ) Financing activities: Issuance of long-term debt — Payments on long-term debt and capital lease obligations ) ) Borrowings under revolving line of credit facility — Repayment of borrowings under revolving line of credit facility ) ) Proceeds from issuance of stock under employee stock purchase plan Other ) ) Net cash used for financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Activities: Non-cash investing activities: Acquisition under capital leases $ $ — See accompanying Notes to Condensed Consolidated Financial Statements. 4 AirTran Holdings, Inc. Condensed Consolidated Statement of Stockholders’ Equity (In thousands) (Unaudited) Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Shares Amount Balance at January 1, 2010 $ $ $ ) $ ) $ Net loss — — — ) — ) Unrealized loss on derivative instruments, net of income taxes of $0 million — ) ) Other — ) ) Total comprehensive loss ) Stock-based compensation — — — Issuance of common stock under employee stock purchase plan 57 — — — Other — — ) — — ) Balance at March 31, 2010 $ $ $ ) $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 AirTran Holdings, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 –Accounting Policies and Business Basis of Presentation Our unaudited Condensed Consolidated Financial Statements include the accounts of AirTran Holdings, Inc. (the Company, AirTran, or Holdings) and our wholly-owned subsidiaries, including our principal subsidiary, AirTran Airways, Inc. (AirTran Airways or Airways) (collectively, we, our, or us). All significant intercompany accounts and transactions have been eliminated in consolidation for all periods presented. In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements contain all adjustments, which, except as otherwise disclosed, are of a normal recurring nature, necessary to present fairly the Company’s financial position, results of operations, cash flows and stockholders’ equity for the periods presented. Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC) for reports on Form 10-Q. These unaudited interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2009. The preparation of the accompanying unaudited Condensed Consolidated Financial Statements in conformity with U.S. generally accepted accounting principles requires us to make estimates and assumptions that affect the amounts reported in the Condensed Consolidated Financial Statements and accompanying Notes. Actual results may differ from those estimates and such differences may be material to the Condensed Consolidated Financial Statements. We manage our operations on a system-wide basis due to the interdependence of our route structure in the various markets we serve. Because we offer only one service (i.e., air transportation), management has concluded that we only have one segment of business. Most of our revenues are earned in the United States. Business Through AirTran Airways, we offer scheduled airline services, using Boeing B717-200 aircraft (B717) and Boeing B737-700 aircraft (B737), to 66 locations throughout the United States and to selected international locations. Approximately half of our flights originate or terminate at our largest hub in Atlanta, Georgia and we serve a number of markets with non-stop service from our focus cities of Baltimore, Maryland; Milwaukee, Wisconsin; and Orlando, Florida. Air travel in our markets tends to be seasonal, with the highest levels occurring during the winter months to Florida and the summer months to the Northeastern and Western United States. The second quarter tends to be our strongest revenue quarter. Reclassification Certain 2009 amounts have been reclassified to conform to 2010 presentation. These reclassifications have no material impact on the Condensed Consolidated Statements of Operations, Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Cash Flows or Condensed Consolidated Statement of Stockholders’ Equity. 6 New Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (FASB) issued an Accounting Standards Update (ASU No. 2009-13) pertaining to multiple-deliverable revenue arrangements. The new guidance will affect accounting and reporting for companies that enter into multiple-deliverable revenue arrangements with their customers when those arrangements are within the scope of Accounting Standards Codification (ASC) 605-25 “Revenue Recognition - Multiple-Element Arrangements”. The new guidance will eliminate the residual method of allocation and require that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. The new guidance will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted and the guidance may be applied retrospectively. We are currently evaluating the impact that ASU No. 2009-13 will have on our condensed consolidated financial position, results of operations, and cash flows. In January 2010, the FASB issued ASU 2010-06 “Improving Disclosures about Fair Value Measurements”. ASU 2010-06 requires additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and more disaggregation for the different types of financial instruments. This ASU is effective for annual and interim reporting periods beginning after December 15, 2009 for most of the new disclosures and for periods beginning after December 15, 2010 for the new Level 3 disclosures. Comparative disclosures are not required in the first year the disclosures are required. We did not have any significant transfers in or out of Level 1 and Level 2 fair value measurements during the three months ended March 31, 2010 and 2009. Note 2 – Commitments and Contingencies Aircraft Related Commitments, Financing Arrangements and Transactions The table below summarizes, as of March 31, 2010, all aircraft scheduled for delivery to us: Scheduled FirmAircraftDeliveries B737 Remainder of 2010 - 7 8 6 12 8 10 Total 51 As of March 31, 2010, our aircraft purchase commitments for the remainder of 2010 and for the next five years and thereafter, in aggregate, are (in millions): 2010—$50; 2011—$270; 2012—$340; 2013—$260; 2014—$500; 2015—$340; and thereafter—$380. These amounts include payment commitments, including payment of pre-delivery deposits, for aircraft on firm order. Aircraft purchase commitments include the forecasted impact of contractual price escalations. Our intention is to finance the aircraft on order through either debt financing, lease financing, or a mix thereof. We have financing commitments from a lender to finance a majority of the acquisition price of two B737 aircraft scheduled for delivery to us in 2011. We have not yet arranged for aircraft financing for any of the other aircraft deliveries. 7 There are multiple variables including capital market conditions, asset valuations, and our own operating performance that could affect the availability of satisfactory financing for our future B737 aircraft deliveries.While there was limited availability of satisfactory aircraft financing in early 2009, it is our view that the aircraft financing market has improved. While we cannot provide assurance that sufficient financing will be available, we expect to be able to obtain acceptable financing for future deliveries. Our view is based upon our discussions with prospective lenders and lessors, the consummation of aircraft financing transactions by other airlines, our own improved operating performance in 2009, and our recent ability to refinance two B737 aircraft. Our B737 contract with Boeing requires us to make pre-delivery deposits to Boeing. Although we typically have financed a significant portion of our pre-delivery deposit requirements with debt from banks or other financial institutions, we currently have no such financing in place for future deliveries. Credit Card Processing Arrangements We have agreements with organizations that process credit card transactions arising from purchases of air travel by customers of Airways. Each of our agreements with our credit card processorsallows, under specified conditions, the processor to retain cash related to future travel that such processor otherwise would remit to us (i.e., a holdback). Holdbacks are classified as restricted cash on our consolidated balance sheets. Our exposure to credit card holdbacks consists of advanced ticket sales that customers purchase with credit cards. Once the customer travels, any related holdback is remitted to us. Each agreement with our two largest credit card processors (based on volumes processed for us) was amended in 2009 resulting in changes to contractual terms generally favorable to us. Our agreement with our largest credit card processor now expires December 31, 2010. Each agreement with our two largest credit card processors provides that a processor may holdback amounts that would otherwise be remitted to us in the event that a processor reasonably determines that there has been a material adverse occurrence or certain other events occur. Our agreement with our largest credit card processor also provides that the processor may holdback amounts that would otherwise be remitted to us in the event that our aggregate unrestricted cash and investments (as defined) falls below agreed upon levels. Should the processor be entitled in the future to withhold amounts that would otherwise be remitted to us, we retain the contractual right to eliminate or reduce the amounts withheld by providing the processor with letters of credit. As of March 31, 2010, a $50 million letter of credit had been issued under our letter of credit facility for the benefit of our largest credit card processor. Drawings may be made by the processor only if we do not satisfy our obligations to reimburse the processor for chargebacks. As of March 31, 2010, we had advance ticket sales of $345.8 million related to all credit card sales, we were in compliance with our credit card processing agreements, and our two largest processors were holding back no cash remittances from us. Our maximum potential exposure to cash holdbacks by our two largest credit card processors, based upon advance ticket sales as of March 31, 2010, was $274.0 million (after considering the $50 million letter of credit issued in favor of our largest credit card processor). Even had there been no letter of credit issued for the benefit of our largest credit card processor, as of March 31, 2010, neither of our two largest credit card processors would have been entitled to holdback any cash remittances from us. General Indemnifications We are party to many routine contracts under which we indemnify third parties for various risks. We have not accrued any liability for any of these indemnities, as the amounts are not determinable or estimable. 8 Historically, we have not incurred significant costs related to such indemnifications. These indemnities consist of the following: · Certain of our debt agreements related to aircraft-secured notes payable through 2021 contain language, whereby, we have agreed to indemnify certain holders of certificates evidencing the debt associated with such notes, as necessary, to compensate them for any costs incurred by, or any reduction in receivables due to, such certificate holders resulting from broadly defined regulatory changes that impose or modify any reserve, special deposit, or similar requirements relating to any extensions of credit or other assets of, or any deposits with, or other liabilities of, such certificate holders. Additionally, if it becomes unlawful for such certificate holders to make or maintain the investment or credit evidenced by the certificates, we have agreed to pay such certificate holders an amount necessary to cause the interest rate with respect to the certificates to be a rate per annum equal to 4.88 percent over the rate specified by such certificate holders as the cost to them of obtaining funds in dollars in the United States in an amount equal to the pool balance of the certificates. The maximum potential payment under these indemnities cannot be determined. · Our aircraft lease transaction documents contain customary indemnities concerning withholding taxes under which we are responsible, in some circumstances should withholding taxes be imposed, for paying amounts of additional rent, as are necessary to ensure that the lessor still receives, after taxes, the rent stipulated in the lease agreements. These provisions apply on leases expiring through 2022. The maximum potential payment under these indemnities cannot be determined. · In our aircraft financing agreements, we typically indemnify the financing parties, the trustee acting on their behalf, and other related parties against tort liabilities that arise from the manufacture, design, ownership, financing, use, operation, and maintenance of the aircraft, whether or not these liabilities arise out of or relate to the negligence of these indemnified parties except for their gross negligence or willful misconduct. We believe that we are covered by insurance (subject to deductibles) for most tort liabilities and related indemnities, as described above with respect to the aircraft we operate. Additionally, if there is a change in the law which results in the imposition of any reserve, capital adequacy, special deposit, or similar requirement which will increase the cost to the lender, we will pay the lender the additional amount necessary to compensate the lender for the actual cost increase. · We have various leases with respect to real property and various agreements among airlines relating to fuel consortia or fuel farms at airports in which we have agreed to standard language indemnifying the lessor against environmental liabilities associated with the real property covered under the agreement, even if we are not the party responsible for the environmental damage. In the case of fuel consortia at the airports, these indemnities are generally joint and several among the airlines. We cannot quantify the maximum potential exposure under these indemnities and we do not currently have liability insurance that protects us against environmental damages. · Under certain contracts with third parties, we indemnify the third party against legal liability arising out of an action by a third party. The terms of these contracts vary and the potential exposure under these indemnities cannot be determined. Generally, we have liability insurance protecting us from obligations undertaken under these indemnities. 9 Taxes We remit a variety of taxes and fees to various governmental authorities, including income taxes, transportation fees and taxes collected from our customers, property taxes, sales and use taxes, payroll taxes, and fuel taxes. The taxes and fees remitted by us are subject to review and audit by the applicable governmental authorities which could result in liability for additional assessments. Contingencies for taxes, which are not based on income, are accounted for in accordance with the ASC Contingencies Topic. Uncertain income tax positions taken on income tax returns are accounted for in accordance with the ASC Income Taxes Topic. Although management believes that the positions taken on previously filed tax returns are reasonable, we nevertheless have recorded accrued liabilities in recognition that various taxing authorities may challenge certain of the positions we have taken, which may also potentially result in additional liabilities for taxes and interest in excess of accrued liabilities. These accrued liabilities are reviewed periodically and are adjusted as events occur that affect the estimates, such as the availability of new information, the lapsing of applicable statutes of limitations, the conclusion of tax audits, the measurement of additional estimated liability based on current calculations, the identification of new tax contingencies, or the rendering of relevant court decisions. Litigation A complaint alleging violations of federal antitrust laws and seeking certification as a class action was filed against Delta Air Lines, Inc. (Delta) and AirTran in the United States District Court for the Northern District of Georgia in Atlanta on May 22, 2009. The complaint alleges, among other things, that AirTran conspired with Delta in imposing $15-per-bag fees for the first item of checked luggage. The initial complaint sought treble damages on behalf of a putative class of persons or entities in the United States who directly paid Delta and/or AirTran such fees on domestic flights beginning December 5, 2008. Subsequent to the filing of the May 2009 complaint, various other nearly identical complaints also seeking certification as class actions were filed in federal district courts in Atlanta, Georgia; Orlando, Florida; Las Vegas, Nevada; and Oakland, California. All of the caseswere consolidated before a single judge in Atlanta. An amended complaint filed in February 2010 in the consolidated action broadened the allegations to add claims that Delta and AirTran also cut capacity on competitive routes andraisedprices. The amended complaint seeks injunctive relief against a broad range of alleged anticompetitive activities and attorneys fees.AirTran denies all allegations of wrongdoing, including those in the amended complaint, and intends to defend vigorously any and all such allegations. In addition to the above litigation, AirTran is a party toother claims, and litigation incidental to its business, for which it is not currently possible to determine the ultimate liability, if any. While the outcome of such claims and litigation is subject to uncertainty,based on an evaluation of information currently available and consultation with legal counsel, management believes that resolution of such claims, and litigation is not likely to have a material effect on the financial position, cash flows, or results of operations of the Company. The Company expenses legal costs as they are incurred. Restricted Cash and Letters of Credit Restricted cash consists primarily of amounts escrowed related to aircraft leases, letters of credit for airports and insurance, credit card holdbacks for advance ticket sales, and cash escrowed for future interest payments. As of March 31, 2010, $17.2 million of restricted cash relates to outstanding letters of credit, primarily for airport facilities and insurance. We provide counterparties to our derivative financial instrument arrangements with collateral when the fair value of our obligation exceeds specified amounts. The collateral is classified as restricted cash if the funds are held in our name. The collateral is classified as deposits held by counterparty to derivative financial instruments if the funds are held by the counterparty. 10 We have a letter of credit facility which provides for a financial institution to issue letters of credit for the benefit of our credit card processors. The letter of credit facility is supported by a variety of assets. As of March 31, 2010, no amount was drawn against the $50 million letter of credit. Note 3 – Financial Instruments The estimated fair value of financial instruments, excluding debt, approximates their financial statement carrying amount. Financial instruments that potentially subject us to significant concentrations of credit risk consist principally of cash and cash equivalents, restricted cash, short-term and long-term investments, accounts receivable, and derivative financial instruments (including deposits held by counterparties). We maintain cash and cash equivalents and short-term investments in what we believe are high-credit-quality financial institutions or in what we believe are in short-duration, high-quality debt securities. Investments are stated at fair value. We periodically evaluate the relative credit standing of those financial institutions that are considered in our investment strategy. We use specific identification of securities for determining gains and losses. All of our investments are available for sale securities. As of March 31, 2010, we had no short-term or long-term investments. The majority of our receivables result from the sale of tickets to individuals, mostly through the use of major credit cards. These receivables are generally settled shortly after sale subject to any applicable holdbacks. We enter into various derivative financial instruments with financial institutions to seek to reduce the variability of the ultimate cash flows associated with fluctuations in jet fuel prices. From time to time, we enter into fuel-related swap and option derivative financial arrangements. We do not hold or issue derivative financial instruments for trading purposes. Under jet fuel swap arrangements, we pay a fixed rate per gallon and receive the monthly average price of Gulf Coast jet fuel. The fuel-related option arrangements may include collars, purchased call options, and sold call options. Depending on market conditions at the time a derivative contract is entered into, we generally use jet fuel, heating oil, or crude oil as the underlying commodity. Additionally, from time to time, we enter into refinery-margin swap agreements pursuant to which we pay a fixed rate per gallon and receive the monthly average price of jet fuel refinery costs. As of March 31, 2010, we had entered into fuel-related option agreements which pertain to 130million gallons or 45 percent of our projected April through December 2010 fuel requirements, 78million gallons or 20 percent of our projected 2011 fuel requirements, and 20million gallons or 5 percent of our projected 2012 fuel requirements. As of March 31, 2010, we had no swap agreements. As of March 31, 2010, we did not have any outstanding refinery-margin swap agreements. Realized and unrealized gains and losses on derivatives that are not designated as hedges for financial accounting purposes or that do not qualify for hedge accounting are recognized in Other (Income) Expense. In order to simplify the financial reporting for fuel-related derivatives, effective January 1, 2009, we ceased designating new fuel-related derivative financial instruments as accounting hedges. For our fuel-related derivative financial instruments entered into prior to January 1, 2009, a substantial portion did not qualify to be accounted for as hedges. Consequently, a majority of the gains and losses on such fuel-related derivative financial instruments were classified as Other (Income) Expense based on changes in estimated fair value. Realized gains and losses on other fuel-related derivative financial instruments, previously designated as hedges for financial accounting purposes, were classified as a component of fuel expense. 11 We have interest-rate swap agreements that effectively convert a portion of our floating-rate debt to a fixed-rate basis for the remaining life of the debt, thus reducing the impact of interest rate changes on future interest expense and cash flows. Under these agreements, which expire between 2016 and 2020, we pay fixed rates between 2.95 percent and 5.085 percent and receive either three-month or six-month USD London Interbank Offered Rate (LIBOR) on the notional values. During the three months ended March 31, 2010, we entered into two interest-rate swap arrangements pertaining to $43.5 million notional amount of outstanding debt. The notional amount of outstanding debt related to the interest-rate swaps as of March 31, 2010 was $483.3million. The primary objective for our use of interest-rate swaps is to reduce the impact of the volatility of interest rates on our operating results. These interest-rate swap arrangements are accounted for as cash flow hedges. The ineffective portion of the change in fair value of each derivative is recognized in Other (Income) Expense, and the effective portion of the change in fair value is recorded as a component of Other Comprehensive Income (Loss) (“OCI”). The effective portion is reclassified to interest expense during the period in which the hedged transaction affects earnings. The differences to be paid or received under the swap agreements are reflected as an adjustment to interest expense. 12 The following table summarizes the fair value of our derivative financial instruments (in thousands): Derivative Assets Derivative Liabilities Balance Sheet Location March 31, 2010 December 31, 2009 March 31, 2010 December 31, 2009 Derivatives designated as hedging instruments Interest-rate contracts Current $ - $ - $ $ (13,902) Interest-rate contracts Noncurrent 9,358 Jet fuel swaps and options Current - - Total 9,358 (21,806) Derivatives not designated as hedging instruments Crude swaps and options Current Crude swaps and options Noncurrent - - - Heating oil options Current 9,282 - - Heating oil options Noncurrent 1,487 - - Other Current - - Total Total derivatives $ Fair value includes any premiums paid or received, unrealized gains and losses, and any amounts receivable or payable from or to counterparties. Fair value does not include collateral provided to counterparties. Liability and asset amounts with one counterparty are netted against each other for financial reporting purposes for derivative contracts entered into as one trade and for derivatives entered into for the purpose of effectively settling open positions. 13 The following table summarizes the effects of derivative financial instruments on the Statements of Operations and on Other Comprehensive Income (in thousands): For the Three Months Ended March 31, Effective Portion of Hedges Ineffective Portion of Hedges (Gain) loss reclassified from OCI into income (Gain) loss recognized in OCI (Gain) loss recognized in Other (Income) Expense Location Derivatives designated as hedging instruments Interest-ratecontracts Interest expense $ $
